Citation Nr: 0322815	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  00-00 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess 30 percent for 
post-traumatic stress disorder (PTSD) from April 27, 1998, to 
November 17, 1999.  

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD from November 18, 1999.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The 
veteran testified at a hearing before a Hearing Officer at 
the RO in March 2000.  

The veteran is seeking a 100 percent rating for PTSD.  Review 
of the record shows that the veteran has submitted a letter 
from his former employer informing him that he was terminated 
from his job because his persistent anger and hostile 
demeanor produced a hostile work environment for persons with 
whom he worked.  The record therefore raises the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (once veteran submits evidence of 
a medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of 38 C.F.R. § 3.155 is met and VA must consider 
TDIU).  The RO has not considered the TDIU claim, and the 
Board refers that matter to the RO for appropriate action.  


REMAND

On his VA Form 9, received at the RO in December 1999, the 
veteran's representative stated that the veteran wished to 
appear personally at a local VA office at a hearing before a 
Member of the Board.  In the same document, the 
representative stated that the veteran would like a local 
hearing.  In a letter dated in January 2000, the RO notified 
the veteran of the date and time of a hearing scheduled for 
him at the RO to be held in February 2000.  In another 
letter, dated a few days later, but also in January 2000, the 
RO notified the veteran that it had received his request for 
a hearing with the travel section of the Board and that his 
name had been added to the waiting list.  The RO gave the 
veteran the option of withdrawing or changing his request and 
requested that the veteran return a response form.  The 
veteran returned that form, which he dated January 27, 2000, 
and was received at the RO on February 3, 2000.  On that form 
he indicated that he would waive his right to an in-person 
hearing before the Board and requested a live videoconference 
hearing at the RO before a Member of the Board in Washington, 
D.C.  

The record includes the transcript of a hearing held before 
an RO Hearing Officer on February 7, 2000.  The transcript 
includes no information about the veteran's request for a 
videoconference hearing before a Member of the Board, and 
there is no indication elsewhere in the record that the 
veteran has withdrawn his request for that hearing.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should make arrangements for a 
videoconference Board hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




